FILED
                            NOT FOR PUBLICATION                             DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRADFORD O. BRYANT,                              No. 08-16754

              Petitioner - Appellant,            D.C. No. 3:05-cv-00723-JSW

  v.
                                                 MEMORANDUM *
RANDY GROUNDS, Warden, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:       GOODWIN, WALLACE and McKEOWN, Circuit Judges.

       California state prisoner Bradford O. Bryant appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

       Bryant contends that the Governor’s 2003 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
The only federal right at issue in the parole context is procedural, and the only

proper inquiry is what process the inmate received, not whether the state court

decided the case correctly. Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011); Styre

v. Adams, 645 F.3d 1106, 1108 (9th Cir. 2011) (acknowledging Cooke and holding

that due process does not require Governor to hold second suitability hearing

before reversing parole grant); Roberts v. Hartley, 640 F.3d 1042, 1045-47

(9th Cir. 2011) (applying Cooke). Because Bryant raises no procedural challenges,

we affirm.

      Bryant’s motion for judicial notice is denied as moot.

      AFFIRMED.




                                           2                                    08-16754